For Release October 25, 2010 OTC BB: “CCBC” CHINO COMMERCIAL BANCORP REPORTS 104.1% INCREASE IN THIRD QUARTER EARNINGS Chino, California, October 25, 2010 – The Board of Directors of Chino Commercial Bancorp (OTCBB:CCBC), the parent company of Chino Commercial Bank, N.A., announced the results of operations for the Bank and the consolidated holding company for the third quarter ended September 30, 2010 with net earnings of $194,041, a 104.1% increase from net income of $95,080 for the third quarter of last year. The net earnings for the most recent quarter represent $0.26 per diluted share, as compared with $0.13 per diluted share from the same quarter last year. The Company’s profit year-to-date decreased 13.3% to $249,519 or $0.35 per diluted share as compared with net earnings of $287,878 or $0.39 per diluted share for the same period last year.
